Lumpkin, J.
(After stating the foregoing facts.)
There was conflict in the evidence as to what was said to Parker, the plaintiff’s husband and agent, about the lease, before the purchase was made. But he admitted himself that he knew that the Gortatowskys had had a lease upon the theater, and that the keys were in the hands of Brinson, their local manager, the theatrical season having closed; and that he made no inquiry of Brinson as to the manner of his holding, or the lease to the Gortatowskys. According to his own evidence he was put on inquiry, but failed to inquire, and was chargeable with notice of whatever facts in regard to the matter would have been developed by inquiry of Brinson. In the absence of such inquiry, it may be presumed that, had it been made, the right under which Brinson held would have been discovered, or Parker’s attention would have been directed to the rights of the Gortatowskys. “Ignorance of a fact, due to negligence, is equivalent to knowledge in fixing the rights of parties.” Civil Code, §3933; Austin v. Southern Home Asso., 122 Ga. 439. [Relatively to the rights of the Gortatowskys, therefore, the purchaser stood in no better position than Bailey. Under the lease the lessees, at the termination of the first year, were to have the option of leasing the theatre at $300 per annum, for a term of two years, with a further option at the termination of that lease. Before the termination of the first year they notified the owner by letter that they would “continue the theatre;” and he acknowledged receipt of the letter, and stated that he understood this to mean that they would continue the rent of the opera-house “as per terms *564of contract.” This was a notification by the lessees and an acceptance by the lessor, and bound both of them. If the execution of a further lease had been necessary, either side could have compelled it by an equitable proceeding. Both parties apparently treated the contract as closed, and the lessees continued in possession and use of the property for some two months without objection. While they did not tender the rent to the lessor, he did not demand it or make any complaint, or give them any notice, or call for any execution of a more formal contract.
The only matter which suggests itself as being desirable to make clearer would be the time when the rental of $300 was payable. The former rent had been payable in instalments; and if it had been provided that the rent for the additional term should also be paji-able in instalments, and that the times and amounts of the instalments remained to be agreed upon, there would have been no-perfect contract. But where an agreement is made to rent property for a year for $300, expressed in one sum, without more, the natural construction is that it should be paid at one time. The question is not directly involved here whether such rental was payable at the beginning of the year or at the close; but if it be-treated as payable at the first of- the rent year, the conduct of the parties was such as to prevent a forfeiture from resulting by reason of delay. The conduct of Bailey, the original owner, has been mentioned above. It appears also- that he was absent from the State for at least a portion of the time. Parker testified: “I told them I would not accept $300 rental for the opera-house.” The lessees had previously paid their rent when due, and there was nothing to ‘indicate any inability on their part to pay the rent in the future. Irwin v. Askew, 74 Ga. 582; Biggers v. Pace, 5 Ga. 171, 175; 28 Am. & Eng. Enc. Law (2d ed.), 8. If they paid the rent, the lessees were entitled to the additional term of two years, as specified in the lease. “The covenant on the part of the lessor to renew is a covenant real, the burden of which rests with the reversion, and may therefore be enforced against the grantee of the reversion.” 18 Am. & Eng. Enc. Law (2d ed.), 694.
While, in this State, “all renting or leasing of such real estate for a period of time less than five years shall be held to convey only the right to possess and enjoy such real estate, and to pass no estate out of the landlord, and to give only the usufruct, unless the con*565trary be agreed upon by parties to the contract, and so stated therein” (Civil Code, §3115), yet, as against a purchaser from the landlord, with notice, a like rule to that stated above prevails. In some jurisdictions an equitable title in a defendant can not be shown in defense of an action of ejectment; and there it has been held that unless a renewal has been executed, a lessee can not defend an action of ejectment by his lessor on the ground that he was •entitled to a renewal. In other jurisdictions equitable defenses may be interposed to an action of ejectment, and a tenant entitled to a renewal may interpose such defense to an action of ejectment by his lessor. 18 Am. & Eng. Enc. Law (2d ed.), 694, 695; Appeal of Pittsb. & A. Drove Yard Co., 123 Penn. St. 250. In this State one in possession of realty may set up a perfect equity as a defense to an action at law for the recovery of the land. Ogden v. Dodge County, 97 Ga. 461. The uneontradicted evidence demanded the verdict. No question in regard to the option of extending the lease for three years further is now properly before us.

Judgment affirmed.


All the Justices concur, except Fish, C. J., absent.